



Exhibit 10.2
PERFORMANCE STOCK UNIT GRANT NOTICE
UNDER THE
MR. COOPER GROUP INC.
2019 OMNIBUS INCENTIVE PLAN
Mr. Cooper Group Inc. (the “Company”), pursuant to its 2019 Omnibus Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), hereby
grants to the Participant the number of Performance Stock Units set forth below.
The Performance Stock Units are subject to all of the terms and conditions as
set forth herein, and in the Performance Stock Unit Agreement (attached hereto)
(the “Agreement”) and the Plan, each of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan or the Agreement, as applicable.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Target Number of
Performance Stock Units:
[Insert Target Number of Performance Stock Units] (the “PSUs”)

 
Performance Period:
There are two relevant performance periods with respect to the PSU Award: The
first of the month of Date of Grant through the 1st anniversary of the first of
the month of the Date of Grant (the “Initial Performance Period”) and the first
of the month of the Date of Grant through the 3rd anniversary of the first of
the month of the Date of Grant (the “Cumulative Performance Period”).



Vesting Schedule:
Except as set forth below, provided the Participant has not undergone a
Termination prior to a Vesting Date (as defined below):

•
The Initial PSU Tranche (as defined below) shall be eligible to vest on the last
day of the Initial Performance Period (the “Initial Vesting Date”) based on the
Total Shareholder Return achieved with respect to the Initial Performance
Period; and

•
The Final PSU Tranche (as defined below) shall be eligible to vest on the last
day of the Cumulative Performance Period (the “Final Vesting Date”, together,






--------------------------------------------------------------------------------




with the Initial Vesting Date, the “Vesting Dates”) based on the Total
Shareholder Return achieved with respect to the Cumulative Performance Period.
The total number of PSUs eligible to become vested:
•
on the Initial Vesting Date shall be equal to (x) one-third (1/3rd) of the
target number of PSUs granted under this Agreement (the “Initial PSU Tranche”),
multiplied by (y) the Percentage of Award Earned for the Initial Performance
Period (as set forth in the chart below), rounded down to the nearest whole PSU
(such number of PSUs vesting (if any), the “Initial PSUs Earned”); and

•
on the Final Vesting Date shall be equal to (i) (x) one-hundred percent (100%)
of the target number of PSUs granted under this Agreement (the “Final PSU
Tranche”), multiplied by (y) the Percentage of Award Earned for the Cumulative
Performance Period (as set forth in the chart below) less (ii) the Initial PSUs
Earned, rounded down to the nearest whole PSU (such number of PSUs vesting (if
any), the “Final PSUs Earned”); provided that for the avoidance of doubt such
amount shall not be less than zero.

The Percentage of Award Earned shall be determined as follows based on the Total
Shareholder Return for each of the Initial Performance Period and Cumulative
Performance Period:
 
Initial Performance Period TSR
Percentage of Award Earned
Below Threshold
<5.5%
0%
Threshold
5.5%
50%
Target
10.0%
100%
Maximum
14.5%
200%
Above Maximum
14.5%
200%










--------------------------------------------------------------------------------




 
Cumulative Performance Period TSR
Percentage of Award Earned
Below Threshold
<17.4%
0%
Threshold
17.4%
50%
Target
33.1%
100%
Maximum
50.1%
200%
Above Maximum
50.1%
200%



The Percentage of Award Earned shall be determined using linear interpolation
(and rounded up to the nearest whole percentage point) if actual performance
falls between threshold and target, or between target and maximum levels.
All determinations with respect to whether and the extent to which a performance
hurdle (or portion thereof) has been achieved shall be made by the Committee (or
its designee) in its sole discretion.
Any PSUs which do not become vested PSUs as of the Final Vesting Date shall be
forfeited as of such date.
Definitions:
“Total Shareholder Return” or “TSR” means, with respect to each share of Common
Stock, a rate of return reflecting stock price appreciation, plus the
reinvestment of dividends (for which the ex-dividend date occurs during the
Initial Performance Period or Cumulative Performance Period, as applicable) in
additional shares of Common Stock, from the first day of the Initial Performance
Period through the last day of the Initial Performance Period or Cumulative
Performance Period, as applicable. For purposes of calculating Total Stockholder
Return, the beginning stock price will be based the volume weighted average
price (the “VWAP”) per share of Common Stock for the twenty (20) trading days
immediately prior to the first day of the Initial Performance Period and the
ending stock price will be based on the VWAP per share of Common Stock for the
twenty (20) trading days immediately prior to the last day of the Initial
Performance Period or Cumulative Performance Period, as applicable. For this
purpose, (x) dividends will be deemed reinvested on the “ex dividend” date
(based on the closing price of the Common Stock on such date), (y) all cash
special dividends shall be treated like regular dividends, and (z) all spin-offs
or share-








--------------------------------------------------------------------------------




based dividends shall be assumed to be sold on the issue date and reinvested on
the same date (based on the closing price of the Common Stock on such date).
Termination of Participant:
Generally, upon a Termination of Participant prior to the Final Vesting Date,
all then unvested Performance Stock Units will be immediately forfeited without
consideration.

Death/Disability: Notwithstanding the foregoing, in the event of a Termination
due to the Participant’s death or Disability, the Participant’s PSUs shall (to
the extent not otherwise forfeited) vest on date of such Termination as follows:
To the extent such Termination occurs prior to the Initial Vesting Date, a
number of Performance Stock Units shall vest in an amount equal to (i) a
fraction determined by dividing (x) the number of calendar days from the Date of
Grant through the date of Termination by (y) the number of calendar days in the
Cumulative Performance Period multiplied by (ii) (x) the Initial PSUs Earned,
assuming for purposes of this calculation only that (A) the Termination Date is
the last day of the Initial Performance Period, (B) the “Ending Share Price” is
determined using the VWAP per share of Common Stock for the twenty (20) trading
days immediately prior to the date of Termination and (C) the Initial PSU
Tranche equals 100% of the target number of PSUs granted under this Agreement.
To the extent such Termination occurs following the Initial Vesting Date, a
number of Performance Stock Units shall vest in an amount equal to (i) a
fraction determined by dividing (x) the number of calendar days from the Date of
Grant through the date of Termination by (y) the number of calendar days in the
Cumulative Performance Period multiplied by (ii) (x) the Final PSUs Earned,
assuming for purposes of this calculation only that (A) the Termination Date is
the last day of the Cumulative Performance Period and (B) the “Ending Share
Price” is determined using the VWAP per share of Common Stock for the twenty
(20) trading days immediately prior to the date of Termination.
Retirement: Notwithstanding the foregoing, in the event of a Termination due to
the Participant’s Retirement, all unvested Performance Stock Units shall (to the
extent not otherwise forfeited) remain outstanding and eligible to vest in







--------------------------------------------------------------------------------




accordance with the terms set forth herein as if the Participant had not
undergone a Termination.


    









--------------------------------------------------------------------------------








*    *    *
THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE STOCK UNIT
GRANT NOTICE, THE PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN AND, AS AN
EXPRESS CONDITION TO THE GRANT OF PERFORMANCE STOCK UNITS HEREUNDER, AGREES TO
BE BOUND BY THE TERMS OF THIS PERFORMANCE STOCK UNIT GRANT NOTICE, THE
PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN.
MR. COOPER GROUP INC.
PARTICIPANT
 
 
By:
Title:
 










































--------------------------------------------------------------------------------


































[Signature Page to Performance Stock Unit Agreement (Employee)]







--------------------------------------------------------------------------------






MR. COOPER GROUP INC.
2019 OMNIBUS INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
(Employee)


Pursuant to the terms of the Performance Stock Unit Grant Notice (the “Grant
Notice”) delivered to the Participant, and subject to the terms of this
Performance Stock Unit Agreement (the “Agreement”) and the Mr. Cooper Group Inc.
2019 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), Mr. Cooper Group Inc. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein or in the Grant Notice
shall have the same meaning as set forth in the Plan.
1.Grant of Performance Stock Units. Pursuant to, and subject to, the terms and
conditions of this Agreement and the Plan, and in consideration of the covenants
and promises of the Participant herein contained, the Company hereby grants, as
of the Date of Grant, to the Participant the number of Performance Stock Units
provided in the Grant Notice. Each Performance Stock Unit granted hereby
entitles the Participant to receive one share of Common Stock upon settlement of
such Performance Stock Unit, subject to the terms and conditions set forth in
this Agreement and the Plan.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Performance Stock Units shall vest as provided in the Grant Notice.
(a)    Change in Control. The Performance Stock Units are subject to Section
12(b) of the Plan.
(b)    Treatment upon Termination.    Unless provided otherwise in the Grant
Notice, upon a Termination of Participant all then unvested Performance Stock
Units will be immediately forfeited without consideration.
3.Settlement. Subject to Section 4, the Performance Stock Units will be settled
in shares of Common Stock no later than the thirtieth (30th) day following each
applicable Vesting Date (such actual date of issuance of Common Shares, the
“Settlement Date”). The Participant shall have no rights as a shareholder with
respect to the shares of Common Stock underlying the Performance Stock Units
until the applicable Settlement Date.
4.Forfeiture. Notwithstanding anything contained in the Grant Notice, the Plan
or this Agreement to the contrary, all Performance Stock Units for which a
Settlement Date has not occurred, whether or not then vested, will be
immediately forfeited without consideration, and the Participant shall cease to
have any rights with respect thereto, upon (i) a Termination of the Participant
by the Service Recipient for Cause or, following Participant’s Termination, the
Company Group’s determination that the Participant’s employment could have been
terminated by the Service Recipient for Cause, or (ii) any Detrimental Activity.







--------------------------------------------------------------------------------




5.Non-Transferability. The Performance Stock Units are not transferable by the
Participant except in accordance with Section 14(b) of the Plan. Except as
otherwise provided herein, no assignment or transfer of the Performance Stock
Units, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Performance Stock Units shall terminate and become of no further
effect.
6.Rights as a Stockholder/Dividend Equivalents. The Participant or a Permitted
Transferee of the Performance Stock Units shall have no rights as a stockholder
with respect to any share of Common Stock underlying a Performance Stock Unit
unless and until the Participant shall have become the holder of record or the
beneficial owner of such share of Common Stock, and no adjustment shall be made
for dividends or distributions or other rights in respect of such share of
Common Stock for which the record date is prior to the date upon which the
Participant shall become the holder of record or the beneficial owner thereof.
The Participant shall not be entitled to any dividend equivalents with respect
to the Performance Stock Units to reflect any dividends payable on shares of
Common Stock.
7.Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company Group and accordingly
agrees, in Participant’s capacity as an equity holder in the Company Group and
its Affiliates, to the restrictive covenants contained in Appendix A to this
Agreement (the “Restrictive Covenants”), incorporated herein by reference.
Participant acknowledges and agrees that the Company’s remedies at law for an
actual or threatened breach of any of the provisions of Appendix A would be
inadequate and the Company Group would suffer irreparable damages as a result of
such breach or threatened breach. In recognition of this fact, Participant
agrees that, in the event of such a breach or threatened breach by Participant,
regardless of whether a transfer of Performance Stock Units to a Permitted
Transferee has occurred and in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of a temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.
8.Withholding Tax. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof. Unless otherwise agreed to by the
Participant and the Company, any required withholding will be satisfied by
having the Company withhold from the number of shares of Common Stock otherwise
deliverable pursuant to the settlement of the Performance Stock Units a number
of shares of Common Stock with a fair market value, on the date that the
Performance Stock Units are settled, equal to such withholding liability;
provided that the number of such shares may not have a fair market value greater
than the minimum required statutory withholding liability unless determined by
the Committee not to result in adverse accounting consequences. Notwithstanding
the foregoing, the Participant acknowledges and agrees that to the extent
consistent with applicable law and, to the extent the Participant’s status is an
independent contractor for U.S. federal income tax purposes, the Company does
not intend to withhold any amounts as federal income tax withholdings under any
other state or federal laws, and the Participant hereby agrees to make adequate
provision for any sums required to satisfy all applicable federal, state, local
and foreign tax withholding obligations of the Company which may arise in
connection with the grant of Performance Stock Units.







--------------------------------------------------------------------------------




9.Section 409A of the Code.    This Agreement and the Grant Notice are intended
to comply with, or be exempt from, the provisions of Section 409A of the Code
(“Section 409A”), and this Agreement shall be construed and interpreted in
accordance with such intent. Without limiting the foregoing, the Committee will
have the right to amend the terms and conditions of this Agreement and/or the
Grant Notice in any respect as may be necessary or appropriate to comply with
Section 409A, including without limitation by delaying the issuance of the
shares of Common Stock contemplated hereunder. Notwithstanding any other
provision of this Agreement to the contrary, (i) any member of the Company Group
and their respective officers, directors, employees, or agents make no guarantee
that the terms of this Agreement as written comply with the provisions of
Section 409A, and none of the foregoing shall have any liability for the failure
of the terms of this Agreement as written to comply with the provisions of
Section 409A and (ii) if the Participant is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any
Awards that are “deferred compensation” subject to Section 409A of the Code and
which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A of the Code) shall be made to such
Participant prior to the date that is six (6) months after the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death. Following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. Each
payment in a series of payments hereunder will be deemed to be a separate
payment for purposes of Section 409A.
10.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Board or the
Committee shall govern.
11.Definitions. Unless otherwise indicated herein, all capitalized terms used
herein shall have the meanings given to such terms in the Plan. For purposes of
this Agreement:
“Retirement” shall mean the Participant’s voluntary Termination of employment on
or after the date that is two years following the Date of Grant, provided, that
(i) the Participant (a) if an Executive Vice President, provided at least six
months written notice to the Company or any of its Subsidiaries of his or her
intention to retire prior to the date of his or her retirement or (b) if a
Senior Vice President or Vice President, provided at least three months written
notice of his or her intention to retire prior to the date of his or her
retirement (the “Notice Period”), and (ii) the Participant remained employed
with the Company or any of its Subsidiaries during the Notice Period and
sustained a level of performance during the Notice Period that would not be a
basis of a termination by the Company or any of its Subsidiaries for Cause.
12.Notice. Every notice or other communication relating to this Agreement or a
Grant Notice between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all







--------------------------------------------------------------------------------




notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
13.No Right to Continued Service. This Agreement does not confer upon the
Participant any right to continue as an employee or other service provider to
the Company Group.
14.Binding Effect. This Agreement and the Grant Notice shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.
15.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement or the Grant Notice shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
16.Governing Law. This Agreement and the Grant Notice shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Agreement, the Grant Notice or the Plan to the contrary, if
any suit or claim is instituted by the Participant or the Company relating to
this Agreement, the Grant Notice or the Plan, the Participant hereby submits to
the exclusive jurisdiction of and venue in the courts of Delaware.
17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Performance Stock Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
18.Integration. This Agreement, the Grant Notice and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein, in the Grant Notice and the Plan. This
Agreement, the Grant Notice and the Plan supersede all prior agreements and
understandings between the parties with respect to the subject matter hereof.
19.Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board, or the Committee, in respect of
the Plan, this Agreement and this Award of Performance Stock Units shall be
final, binding and conclusive.







--------------------------------------------------------------------------------






Appendix A
Restrictive Covenants
The Participant agrees that during the period commencing on the Date of Grant
and ending on the later of the final Settlement Date and the Participant’s
Termination, the Participant shall not, directly or indirectly, either as a
principal, agent, employee, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five (5%) percent of a
publicly traded corporation, corporate officer or director, or in any other
individual or representative capacity, engage or otherwise participate in any
manner or fashion in any business that is in competition in any manner
whatsoever with the mortgage and real estate services businesses of the Company
Group or of any other business in which the Company Group is engaged or which is
part of the Company Group’s Developing Business (as defined below), within
states in which the Company Group is engaged in such business or Developing
Business.
In addition, from and after the Date of Grant until the later of (i) the final
Settlement Date or (ii) the first (1st) anniversary of the Participant’s
termination of employment with the Company or any of its Subsidiaries for any
reason, the Participant covenants and agrees not to, directly or indirectly,
solicit or induce any officer, director, employee, agent, independent contractor
or consultant or client of the Company or any of its Subsidiaries to terminate
his, her or its employment or other relationship with the Company or any of its
Subsidiaries, or otherwise encourage any such person or entity to leave or sever
his, her or its employment or other relationship with the Company or any of its
Subsidiaries for any reason.
Further, the Participant agrees that the Participant shall not at any time make
any disparaging or defamatory comments regarding the Company or any of its
Subsidiaries or their respective directors, officers, executives or employees,
or, after termination of the Participant’s employment relationship with the
Company or any of its Subsidiaries, make any such comments concerning any aspect
of the termination of their relationship. The obligations of the Participant
under this subparagraph shall not apply to disclosures required by applicable
law, regulation or order of any court or governmental agency; provided, that,
the Participant shall promptly notify the Company in writing of any such
obligation.
“Developing Business” shall mean the new business concepts and services the
Company or any of its Subsidiaries has developed and is in the process of
developing during the Grantee’s employment with the Company or any of its
Subsidiaries.





